                                                    1   THE MLNARIK LAW GROUP, INC.
                                                        WILLIAM W. WINTERS (SBN 302818)
                                                    2   JAMES T. ERICKSON (SBN 235630)
                                                        2930 Bowers Avenue
                                                    3   Santa Clara, CA 95051
                                                        Telephone: (408) 919-0088
                                                    4   Facsimile: (408) 919-0188

                                                    5   Attorneys for Debtor
                                                        Pierce Contractors, Inc.
                                                    6

                                                    7                               UNITED STATES BANKRUPTCY COURT
                                                    8                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                    9
                                                        In re:                                        ) Chapter 11
The Mlnarik Law Group, Inc.




                                                   10                                                 )
                                                                                                      ) Case No. 20-50182 MEH
                                                   11   PIERCE CONTRACTORS, INC.                      )
                                                                                                      )
                                                   12                                                 )
                                                                                Debtor.               )
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13                                                 )
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                                                                      )
                                                   14                                                 )
                                                                                                      )
                                                   15                                                 )
                                                                                                      ) HON. M. ELAINE HAMMOND
                                                   16
                                                                                                  CERTIFICATE OF SERVICE
                                                   17
                                                                I, the undersigned, do hereby declare under penalty of perjury that the following statements
                                                   18   are true and correct:
                                                   19         I am over the age of 18 years and not a party to this action. My business address is 2930
                                                   20   Bowers Ave, Santa Clara, CA 95051.

                                                   21             Following normal office practices, on March 2, 2021 I served a true copy of the documents
                                                        titled:
                                                   22
                                                                     1) NOTICE OF HEARING
                                                   23                2) DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION AND
                                                   24                   DISCLOSURE STATEMENT

                                                   25
                                                        BY MAIL on the party or parties named in Exhibit A by following ordinary business practice,
                                                   26   placing a true copy thereof enclosed in a sealed envelope, for collection and mailing with the
                                                        United States Postal Service where it would be deposited for first class delivery, postage fully
                                                   27   prepaid, in the United States Postal Service that same day in the ordinary course of business.
                                                   28

                                                                                                          1
                                                   Case: 20-50182       Doc# 75-1    Filed: 03/02/21   Entered: 03/02/21 15:29:17
                                                                                               CERTIFICATE OF SERVICE
                                                                                                                                         Page 1 of
                                                                                                 5
                                                    1         Executed on March 2, 2021 at Santa Clara, California.
                                                    2
                                                                                                           /s/ William W. Winters
                                                    3                                                      William W. Winters
                                                    4

                                                    5

                                                    6

                                                    7

                                                    8

                                                    9
The Mlnarik Law Group, Inc.




                                                   10

                                                   11

                                                   12
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                       2
                                                   Case: 20-50182   Doc# 75-1     Filed: 03/02/21   Entered: 03/02/21 15:29:17
                                                                                            CERTIFICATE OF SERVICE
                                                                                                                                    Page 2 of
                                                                                              5
                                                    1

                                                    2

                                                    3

                                                    4

                                                    5

                                                    6

                                                    7

                                                    8                                         Exhibit A

                                                    9
The Mlnarik Law Group, Inc.




                                                   10

                                                   11

                                                   12
                       TELEPHONE (408) 919-0088
                        FACSIMILE (408) 919-0188




                                                   13
                          Santa Clara, CA 95051
                           2930 Bowers Avenue




                                                   14

                                                   15

                                                   16

                                                   17

                                                   18

                                                   19
                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                   3
                                                   Case: 20-50182   Doc# 75-1   Filed: 03/02/21   Entered: 03/02/21 15:29:17
                                                                                          CERTIFICATE OF SERVICE
                                                                                                                               Page 3 of
                                                                                            5
Label Matrix for local noticing                ACAR Leasing LTD                               ACAR Leasing Ltd. d/b/a GM Financial Leasing
0971-5                                         PO Box 183853                                  PO Box 183853
Case 20-50182                                  Arlington, TX 76096-3853                       Arlington, TX 76096-3853
California Northern Bankruptcy Court
San Jose
Tue Mar 2 14:38:31 PST 2021
Acar Leasing Ltd. d/b/a GM Financial Leasing   CA Employment Development Dept.                CA Franchise Tax Board
c/o Randall P. Mroczynski                      Bankruptcy Group MIC 92E                       Attn: Special Procedures
Cooksey, Toolen, Gage, Duffy & Woog            P.O. Box 826880                                P.O. Box 2952
535 Anton Boulevard, 10th Floor                Sacramento, CA 94280-0001                      Sacramento, CA 95812-2952
Costa Mesa, CA 92626-1947

FRANCHISE TAX BOARD                            Trevor Ross Fehr                               Ford Motor Credit Company
BANKRUPTCY SECTION MS A340                     Office of the U.S. Trustee                     PO Box 552679
PO BOX 2952                                    280 S 1st St. #268                             Detroit, MI 48255-2679
SACRAMENTO CA 95812-2952                       San Jose, CA 95113-3004


Ford Motor Credit Company LLC                  Ford Motor Credit Company LLC                  Ford Motor Credit Company, servicing agent f
c/o Randall P. Mroczynski                      Randall P. Mroczynski, Esq.                    c/o Law Offices of Austin P. Nagel
Cooksey, Toolen, Gage, Duffy & Woog            CTGD&W, 535 Anton Blvd., 10th Floor            111 Deerwood Rd., Suite 305
535 Anton Blvd., 10th Floor                    Costa Mesa CA 92626-1947                       San Ramon, CA 94583-1530
Costa Mesa, CA 92626-1947

GM Financial                                   INTERNAL REVENUE SERVICE                       IRS
PO Box 78143                                   P.O. BOX 7346                                  P.O. Box 7346
Phoenix, AZ 85062-8143                         PHILADELPHIA, PA 19101-7346                    Philadelphia, PA 19101-7346



Joel Gamburg Revocable Trust                   Randall P. Mroczynski                          Austin P. Nagel
333 West Santa Clara Street #610               Cooksey, Toolen, Gage, Duffy and Woog          Law Offices of Austin P. Nagel
San Jose, CA 95113-1715                        535 Anton Blvd. 10th Fl.                       111 Deerwood Rd. #305
                                               Costa Mesa, CA 92626-1947                      San Ramon, CA 94583-1530


National Recovery Center                       Office of the U.S. Trustee / SJ                Richard Peers
PO Box 67015                                   U.S. Federal Bldg.                             194 Lantz Drive
Harrisburg, PA 17106-7015                      280 S 1st St. #268                             Morgan Hill, CA 95037-9346
                                               San Jose, CA 95113-3004


Pierce Contractors, Inc.                       SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN U   Sassan Raissi, a sole individual, et al
194 Lantz Drive                                C/O Edward T. Weber, Esq.                      c/o Superior Loan Servicing
Morgan Hill, CA 95037-9346                     17151 Newhope Street, Suite 203                7525 Topanga Canyon Blvd.
                                               Fountain Valley, CA 92708-4226                 Canoga Park, CA 91303-1214


(p)CALIFORNIA STATE BOARD OF EQUALIZATION      (p)SUPERIOR LOAN SERVICING                     U.S. Attorney
ACCOUNT REFERENCE GROUP MIC 29                 ATTN ASSET DEFAULT MANAGEMENT                  Civil Division
P O BOX 942879                                 7525 TOPANGA CANYON BLVD                       450 Golden Gate Ave.
SACRAMENTO CA 94279-0029                       CANOGA PARK CA 91303-1214                      San Francisco, CA 94102-3661


Edward T. Weber                                William W. Winters
Law Offices of Edward T. Weber                 The Mlnarik Law Group, Inc.
17151 Newhope Street, Suite 203                2930 Bowers Ave
Fountain Valley, CA 92708-4226                 Santa Clara, CA 95051-0919
               Case: 20-50182           Doc# 75-1   Filed: 03/02/21          Entered: 03/02/21 15:29:17      Page 4 of
                                                                5
                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


State Board of Equalization                         Superior Loan Servicing                              End of Label Matrix
Attn: Special Procedures Section, MIC:55            7525 Topanga Canyon Boulevard                        Mailable recipients   28
P.O. Box 942879                                     Canoga Park, CA 91303                                Bypassed recipients    0
Sacramento, CA 94279                                                                                     Total                 28




               Case: 20-50182              Doc# 75-1    Filed: 03/02/21         Entered: 03/02/21 15:29:17              Page 5 of
                                                                    5
